Citation Nr: 1311813	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to June 2000 and from November 2000 to May 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for a left knee disorder, and a May 2007 rating decision of the RO in Phoenix, Arizona which, in pertinent part, confirmed and continued the previous denial of service connection for a left knee disability.  

The Board notes that the Veteran requested a hearing before the Board in August 2008.  A hearing was scheduled in October 2011, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The Board remanded this matter to the RO in February 2012 and October 2012 for further development.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter was remanded and the RO was directed to afford the Veteran an adequate VA examination and obtain a medical opinion as to whether there is a nexus between the claimed left knee disability and service.  As discussed below, the RO complied with the 2012 Board Remands and the Veteran was afforded an adequate medical examination.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran experienced left knee pain in service and left knee strain was diagnosed.   

2.  The Veteran experienced chronic left knee symptoms in service and continuous left knee symptoms since service separation.

3.  The Veteran has a current left knee disability manifested by degenerative joint disease.    

4.  The Veteran's degenerative joint disease of the left knee related to service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable decision to grant the Veteran's claim of service connection degenerative joint disease of the left knee, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.


Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for certain chronic diseases such as arthritis if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The condition at issue is degenerative joint disease of the knee.  This is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The Veteran asserts that service connection is warranted for a left knee disorder.  In the June 2004 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran reported her knee was hurt during physical military training and while she can walk, it gives out causing her to fall down sometimes if she cannot catch herself.  In the June 2007 notice of disagreement, she stated that she reported her concerns about her left knee to her supervising petty officers in service, and that her left knee currently gave her problems.  

The Veteran is competent to report observable symptoms such as knee pain.  She is also competent to report first hand events such as an injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements that she had left knee symptoms in service to be credible because her statements have been consistent and are supported by other evidence of record, specifically the service treatment records.  The Board finds that the Veteran's lay statements are sufficient evidence of chronic knee symptoms in service and a continuity of symptoms since service separation.   

The service treatment records show that the Veteran sought treatment for left knee symptoms on four occasions during active service.  The service treatment records show that the Veteran sought treatment for left knee symptoms in service at the end of her first period of service and during her second period of service.  An August 1995 enlistment examination indicates that examination of the lower extremities was normal.  A June 2000 report of medical assessment indicates that the Veteran reported that her knees were bothering her lately.  The assessment was pre-tibial tendonosis, lack of stretching, not considered disabling.  In a June 2000 report of medical history, the Veteran reported "no" when asked if she had swollen of painful joints, bone or joint deformity, or a trick or locked knee.  The Veteran separated from service in June 200 and she re-enlisted in November 2000.  

In May 2001, the Veteran made an initial complaint of left knee pain and the diagnosis was left knee strain.  She was advised not to do physical therapy or prolonged standing for two weeks.  A week later, she asserted onset of left knee pain while running after a Physical Readiness Test, but no recent injury to the left knee was noted and no diagnosis of the left knee was rendered.  She also reported some puffiness with prolonged standing and giving way when descending stairs.  Physical examination revealed no defects or effusion.  There was decreased quadriceps tone.  Range of motion was within normal limits.  Service treatment records show that the Veteran attended knee school at physical therapy but it is not clear for the record if this was for the right knee or left knee.  A separation examination for the second period of service is not of record.  The Veteran reiterated her complaints of left knee pain in the March 2004 Report of Medical Assessment.  She reported having constant pain in the knees.  

The Veteran separated from her second period of service in May 2004 and she filed a claim for compensation for a left knee disability in June 2004.  Post service, a March 2006 VA outpatient orthopedic surgery consultation report noted that x-ray examination results of the left knee were "benign with suggestion of lateral patellar tracking bilaterally and perhaps some medial joint line narrowing which was felt to be due to technique."  No additional objective findings or diagnosis for the left knee was rendered.  The Veteran underwent a cortisone injection in the left knee, as noted in a July 2006 VA outpatient treatment record.  Examination showed crepitus and point tenderness of both knees.

The Veteran submitted a statement about her left knee disability in June 2007.  In the June 2007 notice of disagreement, she stated that she reported her concerns about her left knee to her supervising petty officers in service.  The Veteran indicated that in service, she was told to put ice on her knees, stretch, and go to medical when it became too unbearable.  The Veteran stated that her left knee currently gave her problems.  

The Veteran underwent an April 2012 VA examination. The examination report indicates that the Veteran reported that she took Motrin for knee pain.  Examination revealed flexion of the left knee to 135 degrees.  The examiner stated that there was no objective evidence of pain on motion.  There was no instability, subluxation or dislocation of the left knee.  A November 2011 x-ray examination of the knee revealed early degenerative changes manifested by slight narrowing of the medial compartment of the knee.  

A VA addendum opinion was obtained in October 2012.  The VA examiner indicated that she reviewed the Veteran's medical history.  The examiner noted that there was a diagnosis of left knee strain in May 2001, the Veteran reported having bilateral knee pain in March 2004, and the Veteran was treated for chrondromalacia (patellofemoral pain syndrome) of both knees in July 2006.  The examiner noted that the Veteran's current medical condition of the left knee was early degenerative joint disease as documented by x-ray examination and exam.  The examiner noted that the same type of activity can cause degenerative joint disease and patellofemoral pain syndrome as both can be caused by physical activity.  The examiner noted that the Veteran reported engaging in vigorous physical activity as of 2011 and the activities included kick boxing and running.  The examiner noted that between 2006 and 2011, the Veteran developed degenerative joint disease of her knees.  The examiner opined that the current degenerative joint disease of the left knee was less likely due to military service but more likely was the result of aging and gender.  The examiner noted that numerous studies have found that the female gender is associated with an increased risk for developing osteoarthritis.  The examiner noted that studies indicate that women with osteoarthritis are more likely than men to experience rapid structural damage and to undergo total hip arthroplasty.  The examiner noted that advanced age is one of the strongest risk factors associated with the development of osteoarthritis.  The examiner cited to a National Health and Nutrition Examination Survey which found that the prevalence of this disease was less than .1 percent in those aged from 25 to 34 years old versus the rate of over 80 percent in people over the age of 55.  The examiner indicated that these findings are consistent with these studies.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  In the present case, the Board finds that the October 2012 VA opinion was based upon sufficient facts and data, specifically review of the claims folder and the Veteran's medical history and consideration of medical research.  The Board finds, however, that while the examiner determined that the Veteran's degenerative joint disease is due to aging and gender, the examiner did not address the fact that in 2006, which the examiner indicated was the date of the onset of arthritis, that the Veteran was 29 years old.  The examiner indicated that the medical research indicated a low percent of individuals between ages 25 and 34 have degenerative joint disease.  The examiner's rational that the current degenerative joint disease is due to aging and not due to service is not supported by the medical studies discussed and therefore, the Board finds that part of the opinion of very limited probative value.  The examiner has indicated that degenerative joint disease was manifested as early as 2006, just two years after service.  As discussed above, the service treatment records show complaints of knee pain during service and within 2 years after service.  The Veteran has essentially contended that she has had continuous symptoms of left knee pain since service, which the Board finds to be credible.  In light of the evidence of record, the Board finds that the Veteran has degenerative joint disease of the left knee which was manifested by chronic symptoms in service and continuous symptoms in service and service connection for degenerative joint disease of the left knee is warranted.  See38 C.F.R. § 3.303(b).


ORDER

Service connection for degenerative joint disease of the left knee is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


